DETAILED ACTION
Status of Claims: Claims 1-5, 7-14, and 16-20 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 10-14, 16-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suemura et al. (US 20070211732 A1) in view of Bardalai (US 20080170857 A1) and Zhang et al. (US 20150295673 A1).
Regarding claim 1, Suemura et al. suggest a non-transitory computer-readable medium having instructions stored thereon for programming a processor for performing steps of: determining a first route for a connection in a network (paragraph [0105]; a route for working path is calculated); obtaining a plurality of network risks associated with the first route with the plurality of network risks being at a plurality of layers (paragraph [0105]; a number of pieces of shared risk link group identification information (properties) is assigned for each link group, and route for a path is calculated including nodes and links (that is risks are at a different layer)); and the risks being at the one or more layers include any of a Time Division Multiplexing (TDM) layer and an optical layer (paragraph [0005]; links (connections establishment) of optical fiber can be long to (associated with) risk link groups); and determining a second route to protect the connection from the first route (paragraph [0105]; route for standby path in the network including nodes and links is calculated), wherein the second route requires at least some of the plurality of network risks are excluded and permitted network risks of the plurality of network risks are included to determine the second route (paragraphs [0105]; routes for the working path and standby path are calculated using constraint that N duplications may be permitted between shared risk link group identification information indicative of a link group which shares a resource of all links on the route of the working path and shared risk link group identification information of all links on the route of the standby path). However, (abstract; establishing protected connections includes determining a primary path to a first node through a first layer of a multi-layer network. The primary path comprises a plurality of first layer links. At least one link of the plurality of first layer links comprises at least one second layer link at a second layer), where the first layer is Layer 2 or above (paragraph [0018]; establish connections and route messages between nodes. GMPLS (layer 2) may be used to setup connections over mesh networks using the concept of label swapping, RSVP-TE may be used to establish label switched paths between nodes. Transmission technique, such as Ethernet (layer 2) may be used); and the risks being at the one or more layers include any of a Time Division Multiplexing (TDM) layer and an optical layer (paragraph [0020] [0035]; links in the optical fiber network may be assigned (associated) with shared risk group). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Suemura et al.’s method/system where the connection operates at a first layer of one or more layers, where the first layer is Layer 2 or above as suggested by Bardalai. The motivation would have been to provide protection at a higher layer of multi-layer network based on type of protection provided by a lower layer (paragraph [0008]). However, Suemura et al. and Bardalai et al. may not explicitly suggest wherein the at least some of the plurality of network risks are associated with a node that is one or more of an Optical Transport Network (OTN) node (paragraph [0043]; optical paths that originate and end at ROADM node e and for which transceivers may be assigned for a SRG risk failure) (fig. 2A discloses OTN module in the ROADM node with working and backup paths set up) (paragraph [0007]; ROADM node is determined with the predetermined set of risks of path failure). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Suemura et al. and Bardalai’s method/system where the at least some of the plurality of network risks are associated with a node that is one or more of an Optical Transport Network (OTN) node and a Reconfiqurable Optical Add/Drop Multiplexer (ROADM) node as suggested by Zhang et al. in determining other route to protect the network from failure. The motivation would have been to efficiently utilize the information for restoration in the network (paragraph [0003]).
Regarding claim 2, Suemura et al. further suggest wherein the determining the second route includes determining the second route by excluding all of the plurality of network risks from the first route on the second route; and if unable to determine the second route with all of the plurality of network risks excluded, determining the second route by excluding the some of the plurality of network risks and allowing one or more of the permitted network risks (paragraph [0105]; calculating standby path with N integer equal to zero, N (0) duplications (excluded all) are permitted between shared risk link group identification information indicative of a link group which shares a resource of all links on the route of the working path and shared risk link group identification information of all links on the route of the standby path. N is increased one by one to allow an integer N duplications (included/allowed)).  
Regarding claim 3, Suemura et al. further suggest wherein the plurality of network risks include one or more link risks, one or more node risks, and one or more equipment risks, at the one or more layers (paragraph [0105]; route for a path is calculated including nodes and links (that is risks are at a different layer)). 
Regarding claim 4, Suemura et al. further suggest wherein the some of the plurality of network risks include the one or more link risks and the permitted network risks include the one or more node risks and the one or more equipment risks (abstract; SRLG IDs (properties) indicate link groups which share resources that include nodes and links). Bardalai also discloses this limitation (paragraphs [0037] [0042]).  
Regarding claim 5, Suemura et al. further suggest wherein the instructions further program the processor to perform steps of automatically determining the permitted network risks based on predetermined criteria (paragraph [0023]; number of duplications are permitted under the constraint where N is an integer equal to or more than zero).  
Regarding claim 7, Bardalai further suggests wherein the permitted network risks include risks associated with specific network elements at one or more of the TDM layer and the optical layer (paragraph [0020] and claim 8; first layer links failure may be assigned risk identifier in the optical fiber network).  
Regarding claim 8, Suemura et al. further suggest wherein the connection is a Label Switched Path (LSP) (paragraphs [0002-003]).  
Regarding claim 10, Suemura et al. disclose an apparatus comprising: a processor and memory storing instructions that, when executed, cause the processor to determine a first route for a connection in a network (paragraph [0105]; a route for working path is calculated), obtain a plurality of network risks associated with the first route with the plurality of network risks being at the one or more layers (paragraph [0105]; a number of pieces of shared risk link group identification information (properties) is assigned for each link group, and route for a path is calculated including nodes and links (that is risks are at a different layer)); and the risks being at the one or more layers include any of a Time Division Multiplexing (TDM) layer and an optical layer (paragraph [0005]; links (connections establishment) of optical fiber can be long to (associated with) risk link groups), and determine a second route to protect the connection from the first route (paragraph [0105]; route for standby path in the network including nodes and links is calculated), wherein the second route requires at least some of the plurality of network risks are excluded and permitted network risks of the plurality of network risks are included to determine the second route (paragraphs [0105]; routes for the working path and standby path are calculated using constraint that N duplications may be permitted between shared risk link group identification information indicative of a link group which shares a resource of all links on the route of the working path and shared risk link group identification information of all links on the route of the standby path). However, Suemura et al. may not explicitly suggest wherein the connection operates at a first (abstract; establishing protected connections includes determining a primary path to a first node through a first layer of a multi-layer network. The primary path comprises a plurality of first layer links. At least one link of the plurality of first layer links comprises at least one second layer link at a second layer), where the first layer is Layer 2 or above (paragraph [0018]; establish connections and route messages between nodes. GMPLS (layer 2) may be used to setup connections over mesh networks using the concept of label swapping, RSVP-TE may be used to establish label switched paths between nodes. Transmission technique, such as Ethernet (layer 2) may be used); and the risks being at the one or more layers include any of a Time Division Multiplexing (TDM) layer and an optical layer (paragraph [0020] [0035]; links in the optical fiber network may be assigned (associated) with shared risk group). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Suemura et al.’s method/system where the connection operates at a first layer of one or more layers, where the first layer is Layer 2 or above as suggested by Bardalai. The motivation would have been to provide protection at a higher layer of multi-layer network based on type of protection provided by a lower layer (paragraph [0008]). However, Suemura et al. and Bardalai et al. may not explicitly suggest wherein the at least some of the plurality of network risks are associated with a node that is one or more of an Optical Transport Network (OTN) node and a Reconfiqurable Optical Add/Drop Multiplexer (ROADM) node. Zhang et al. from (paragraph [0043]; optical paths that originate and end at ROADM node e and for which transceivers may be assigned for a SRG risk failure) (fig. 2A discloses OTN module in the ROADM node with working and backup paths set up) (paragraph [0007]; ROADM node is determined with the predetermined set of risks of path failure). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Suemura et al. and Bardalai’s method/system where the at least some of the plurality of network risks are associated with a node that is one or more of an Optical Transport Network (OTN) node and a Reconfiqurable Optical Add/Drop Multiplexer (ROADM) node as suggested by Zhang et al. in determining other route to protect the network from failure. The motivation would have been to efficiently utilize the information for restoration in the network (paragraph [0003]).
Regarding claim 11, Suemura et al. further suggest wherein the determining the second route includes determining the second route by excluding all of the plurality of network risks from the first route on the second route; and if unable to determine the second route with all of the plurality of network risks excluded, determining the second route by excluding the some of the plurality of network risks and allowing one or more of the permitted network risks (paragraph [0105]; calculating standby path with N integer equal to zero, N (0) duplications (excluded all) are permitted between shared risk link group identification information indicative of a link group which shares a resource of all links on the route of the working path and shared risk link group identification information of all links on the route of the standby path. N is increased one by one to allow an integer N duplications (included/allowed)).  
Regarding claim 12, Suemura et al. further suggest wherein the plurality of network risks include one or more link risks, one or more node risks, and one or more equipment risks, at the one or more layers (paragraph [0105]; route for a path is calculated including nodes and links (that is risks are at a different layer)). 
Regarding claim 13, Suemura et al. further suggest wherein the some of the plurality of network risks include the one or more link risks and the permitted network risks include the one or more node risks and the one or more equipment risks (abstract; SRLG IDs (properties) indicate link groups which share resources that include nodes and links). Bardalai also discloses this limitation (paragraphs [0037] [0042]).  
Regarding claim 14, Suemura et al. further suggest wherein the instructions further program the processor to perform steps of automatically determining the permitted network risks based on predetermined criteria (paragraph [0023]; number of duplications are permitted under the constraint where N is an integer equal to or more than zero).  
Regarding claim 16, Bardalai further suggests wherein the permitted network risks include risks associated with specific network elements at one or more of the TDM layer and the optical layer (paragraph [0020] and claim 8; first layer links failure may be assigned risk identifier in the optical fiber network).  
Regarding claim 17, Suemura et al. further suggest wherein the connection is a Label Switched Path (LSP) (paragraphs [0002-003]).  
Regarding claim 19, Suemura et al. disclose a method comprising: determining a first route for a connection in a network (paragraph [0105]; a route for working path is calculated); andPage 18 of 20Attorney Docket No.: 10.2718PATENT determining a second route to protect the connection from the first route (paragraph [0053]; backup shortest path is determined/computed from protecting the LSP from a failure); obtaining a plurality of network risks associated with the first route with the plurality of network risks being at a the one or more layers (paragraph [0105]; a number of pieces of shared risk link group identification information (properties) is assigned for each link group, and route for a path is calculated including nodes and links (that is risks are at a different layer)); and the risks being at the one or more layers include any of a Time Division Multiplexing (TDM) layer and an optical layer (paragraph [0005]; links (connections establishment) of optical fiber can be long to (associated with) risk link groups); and determining a second route to protect the connection from the first route (paragraph [0105]; route for standby path in the network including nodes and links is calculated), wherein the second route requires at least some of the plurality of network risks are excluded and permitted network risks of the plurality of network risks are included to determine the second route (paragraphs [0105]; routes for the working path and standby path are calculated using constraint that N duplications may be permitted between shared risk link group identification information indicative of a link group which shares a resource of all links on the route of the working path and shared risk link group identification information of all links on the route of the standby path). However, (abstract; establishing protected connections includes determining a primary path to a first node through a first layer of a multi-layer network. The primary path comprises a plurality of first layer links. At least one link of the plurality of first layer links comprises at least one second layer link at a second layer), where the first layer is Layer 2 or above (paragraph [0018]; establish connections and route messages between nodes. GMPLS (layer 2) may be used to setup connections over mesh networks using the concept of label swapping, RSVP-TE may be used to establish label switched paths between nodes. Transmission technique, such as Ethernet (layer 2) may be used); and the risks being at the one or more layers include any of a Time Division Multiplexing (TDM) layer and an optical layer (paragraph [0020] [0035]; links in the optical fiber network may be assigned (associated) with shared risk group). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Suemura et al.’s method/system where the connection operates at a first layer of one or more layers, where the first layer is Layer 2 or above as suggested by Bardalai. The motivation would have been to provide protection at a higher layer of multi-layer network based on type of protection provided by a lower layer (paragraph [0008]). However, Suemura et al. and Bardalai et al. may not explicitly suggest wherein the at least some of the plurality of network risks are associated with a node that is one or more of an Optical Transport Network (OTN) node (paragraph [0043]; optical paths that originate and end at ROADM node e and for which transceivers may be assigned for a SRG risk failure) (fig. 2A discloses OTN module in the ROADM node with working and backup paths set up) (paragraph [0007]; ROADM node is determined with the predetermined set of risks of path failure). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Suemura et al. and Bardalai’s method/system where the at least some of the plurality of network risks are associated with a node that is one or more of an Optical Transport Network (OTN) node and a Reconfiqurable Optical Add/Drop Multiplexer (ROADM) node as suggested by Zhang et al. in determining other route to protect the network from failure. The motivation would have been to efficiently utilize the information for restoration in the network (paragraph [0003]).  
Regarding claim 20, Suemura et al. further suggest wherein the determining the second route includes determining the second route by excluding all of the plurality of network risks from the first route on the second route; and if unable to determine the second route with all of the plurality of network risks excluded, determining the second route by excluding the some of the plurality of network risks and allowing one or more of the permitted network risks (paragraph [0105]; calculating standby path with N integer equal to zero, N (0) duplications (excluded all) are permitted between shared risk link group identification information indicative of a link group which shares a resource of all links on the route of the working path and shared risk link group identification information of all links on the route of the standby path. N is increased one by one to allow an integer N duplications (included/allowed)).
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suemura et al. (US 20070211732 A1) in view of Bardalai (US 20080170857 A1) and Zhang et al. (US 20150295673 A1), and further in view of Kini et al. (US 20130010589 A1).
Regarding claim 9, Suemura et al., Bardalai, and Zhang et al. disclose all the claimed subject matter as recited in claim 8 above without explicitly suggest wherein the connection supports Fast Reroute (FRR), and the permitted network risks are between a Point of Local Repair (PLR) and a Merge Point (MP). However, Kini et al. from the same or similar field of endeavor suggest wherein the connection supports Fast Reroute (FRR), and the permitted network risks are between a Point of Local Repair (PLR) and a Merge Point (MP) (paragraph [0020]). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Suemura et al., Bardalai, and Zhang et al.’s method/system where the connection supports Fast Reroute (FRR), and the permitted network risks are between a Point of Local Repair (PLR) and a Merge Point (MP) as suggested by Kini et al. The motivation would have been to reroute traffic around a failure to restore traffic (paragraph [0020]).
Regarding claim 18, Suemura et al., Bardalai, and Zhang et al. disclose all the claimed subject matter as recited in claim 17 above without explicitly suggest wherein (paragraph [0020]). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Suemura et al., Bardalai, and Zhang et al.’s method/system where the connection supports Fast Reroute (FRR), and the permitted network risks are between a Point of Local Repair (PLR) and a Merge Point (MP) as suggested by Kini et al. The motivation would have been to reroute traffic around a failure to restore traffic (paragraph [0020]).
Response to Remarks/Arguments
Applicant’s remarks/arguments with respect to claim(s) 1, 10, and 19 have been considered but are moot in view of new ground of rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476